Right of First Refusal to Purchase Common Stock

 

AGREEMENT made this 15th day of January, 2016 with an effective date of January
4, 2016 (the “Effective Date”), by and between Steven L. Sample (“Mr. Sample” or
“Seller”), and Richard K. Pertile (“Mr. Pertile” or “Optionee”) individuals
residing in the State of Florida (each a “Party” and collectively the
"Parties").

WHEREAS, Mr. Sample is the owner of certain Common stock representing shares of
Acacia Diversified holdings, Inc. (“Acacia”) (the “Sample Acacia Shares”) which
are fully paid and non-assessable under Rule 144 and free of any liens or
encumbrances; and

WHEREAS, the Parties hereto are also Parties to that certain Asset Purchase
Agreement (the “APA”) of even date herewith by and between Acacia and the MariJ
Group of Companies (“MariJ”); and,

WHEREAS the Parties hereto desire to promote their mutual interests in the
ratification and execution of the APA, a portion of the terms of which call for
Mr. Sample to grant to Mr. Pertile that certain Right of First Refusal (the
“Option”) to acquire Two Million Five-Hundred Thousand (2,500,000) of the Sample
Acacia Shares (the “Option Shares”) under certain terms and conditions.

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, it is hereby agreed as follows:

1.                  Right of First Refusal. Seller hereby offers to sell to
Optionee the Option Shares or any portion thereof (the “Offered Option Shares”)
under the terms and conditions set forth herein and in conjunction with the
terms and conditions set forth in Section 2(d)(ii) and Section 2(d)(iii) of the
APA to which this Agreement is made a part as Exhibit H (the “Offer”). Except as
herein provided, Seller shall not sell, dispose of, or otherwise grant any
interest in and to the Option Shares or any portion thereof prior to May 5, 2019
except upon the prior written consent of Optionee, or in the absence of such
written consent, as pursuant to the provisions hereinafter set forth.

2.                  Period of the Offer. Pursuant to the terms of the APA, this
Offer shall be considered to be extended only during the period of April 4, 2019
through and including May 4, 2019 (the “Period”). If Optionee shall not accept
the Offer in writing to Seller during that period, or if all terms and
conditions of the Offer are not fulfilled, this Option shall thereafter become
null and void and of no force or effect.

3.                  Notices. Notices from one Party to another relating to this
Agreement shall be deemed effective if made in writing and delivered to the
recipient's address or facsimile number set forth below by any of the following
means:

(i) hand delivery;

(ii) registered or certified mail, postage prepaid, with return receipt
requested;

(iii) FedEx or like overnight courier service with delivery confirmation; or,

(iv) facsimile or other wire transmission with request for assurance of receipt
in a manner typical with respect to communications of that type.

Notice made in accordance with this Section shall be deemed delivered on receipt
if delivered by hand or wire transmission, upon receipt of return receipt if
mailed by registered or certified mail,

1

 

or the next business day after deposit with an overnight courier service if
delivered for next day delivery. The Parties agree that electronic mail shall
not constitute a permitted form of notice under this Section.

(i)If to Mr. Pertile, addressed to:

Richard K. Pertile

2810 Phillippe Parkway

Safety Harbor, FL 34695

 

With a copy to:

 

Howard P. Ross, Esq. B.C.S.

Florida Bar Certified in Business Litigation and Civil Trial

Battaglia, Ross, Dicus & McQuaid, P.A.

5858 Central Avenue

St. Petersburg, FL 33707

 

(ii)If to the Mr. Sample, addressed to:

Steven L. Sample

2806 SE 29th Street

Ocala, FL 34471

Any Party may, from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified
above for such Party.

4.                  Exclusive Offer. Mr. Sample shall not sell or otherwise
dispose of, other than to Optionee, the Offered Option Shares prior to May 5,
2019 except in the event that:

 1. Optionee shall provide written notice to Mr. Sample that the Offer has been
    declined; or
 2. Optionee shall not complete the purchase of all or part of the Offered
    Option Shares during the Period, at which time Mr. Sample shall be
    permitted, at any time or times after the Period, to sell the remaining
    Offered Option Shares to such person or persons and on such terms as he
    shall see fit; provided, however, that no such sale shall be made at a lower
    price than that offered to Optionee.

5. Consideration. Optionee shall pay to Seller the sum of $0.001 per share for
each Option Share purchased, being par value of the Offered Option Shares,
payable in U.S. currency at the time of acceptance of the Offer.

6. Proxy, Certificate(s) Representing Option Shares, Stock Pledge, Stock Power.
At Closing of the APA, Mr. Sample shall deliver for the holding in trust by
attorney of Optionee or MariJ (the “Optionee Trust Attorney”):

a. Certificate(s) of Acacia Common stock representing the Offered Option Shares;

b. A Stock Pledge duly executed by Mr. Sample for use by Mr. Pertile in the
event of his acceptance and fulfillment of the Offer

c. A Stock Power duly executed by Mr. Sample providing Mr. Pertile with the
authority to transfer and convey the Offered Option Shares to himself upon his
authorized and proper acceptance of the Offer during the Period.

2



 

 

d. A voting proxy executed by Mr. Sample authorizing Optionee to vote the
Offered Option Shares.

In the event Optionee shall (i) decline the Offer in writing; or, (ii) fail to
fulfill its obligations relating to acceptance of the Offer during the Period,
then all of the items in this Section 6(a), (b), (c), and (d) provided at
Closing to the Optionee Trust Attorney shall promptly be returned without
further demand or notice to Mr. Sample in the original state as when presented
at Closing.

In witness whereof the parties have caused this Agreement to be duly executed on
the date first above written.

 

Steven L. Sample, Seller

____/s/ Steven L. Sample_____________

 

 

Richard K. Pertile, Optionee

 

 

____/s/ Richard K. Pertile_____________

 

 

